ON STATE’S MOTION FOR REHEARING.
GRAVES, Judge.
The state contends that since appellant himself had first brought out the fact that his deceased wife had sued him for divorce, that such authorized the state to introduce the pleading of the deceased wife in that cause, and cites us to the case of Clowers v. State, 146 Tex. Cr. R. 1, 171 S. W. (2d) 143, and also Fambro v. State, 142 Tex. Cr. R. 473, 154 S. W. (2d) 840. We do not think such cases are controlling herein.
*551In the Glowers case, supra, under the peculiar circumstances thereof, the accused was claiming that he had agreed with his wife that a divorce should be granted her after she had been found in intimate relations with another, and the entry of the suit on the divorce docket and the date of the divorce alone were given in evidence, and none of the pleadings allowed. The fact of the divorce alone and not the cause thereof was there held admissible.
In the case of Fambro v. State, supra, the homicide came up over certain leased property, and a suit prior to the offense had been entered between the accused and the deceased, and such was testified to by Fambro. The date of the filing of such case evidencing their differences prior to the homicide was thought to be admissible, and doubtless had some weight relative to motive and ill-will.
In neither of these cases do we find an introduction of the contents of the pleadings.
We adhere to the holdings set forth in our original opinion, and the state’s motion for a rehearing will be overruled.